UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-14798 American Woodmark Corporation (Exact name of registrant as specified in its charter) Virginia 54-1138147 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3102 Shawnee Drive, Winchester, Virginia (Address of principal executive offices) (Zip Code) (540) 665-9100 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of February 25, 2013, 14,695,819 shares of the Registrant’s Common Stock were outstanding. AMERICAN WOODMARK CORPORATION FORM 10-Q INDEX PAGE PART I. FINANCIAL INFORMATION NUMBER Item 1. Financial Statements (unaudited) Condensed Consolidated Balance SheetsJanuary 31, 2013 and April 30, 2012 3 Condensed Consolidated Statements of OperationsThree months ended January 31, 2013 and 2012; Nine months ended January 31, 2013 and 2012 4 Condensed Consolidated Statements of Comprehensive Income (Loss) – Three months ended January 31, 2013 and 2012; Nine months ended January 31, 2013 and 2012 5 Condensed Consolidated Statements of Cash FlowsNine months ended January 31, 2013 and 2012 6 Notes to Condensed Consolidated Financial StatementsJanuary 31, 2013 7-12 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12-19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 6. Exhibits 21 SIGNATURES 22 PART I.FINANCIAL INFORMATION Item 1.Financial Statements AMERICAN WOODMARK CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) (Unaudited) January 31, April 30, ASSETS Current Assets Cash and cash equivalents $ $ Customer receivables, net Inventories Income taxes receivable and other Deferred income taxes Total Current Assets Property, plant and equipment, net Restricted cash Promotional displays, net Deferred income taxes Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Current maturities of long-term debt Accrued compensation and related expenses Accrued marketing expenses Other accrued expenses Total Current Liabilities Long-term debt, less current maturities Defined benefit pension liabilities Other long-term liabilities Shareholders' Equity Preferred stock, $1.00 par value; 2,000,000 shares authorized, none issued Common stock, no par value; 40,000,000 shares authorized; issued and outstanding shares:at January 31, 2013: 14,629,015 at April 30, 2012: 14,395,273 Retained earnings Accumulated other comprehensive loss - Defined benefit pension plans ) ) Total Shareholders' Equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See notes to condensed consolidated financial statements. 3 AMERICAN WOODMARK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share data) (Unaudited) Three Months Ended Nine Months Ended January 31, January 31, Net sales $ Cost of sales and distribution Gross Profit Selling and marketing expenses General and administrative expenses Restructuring charges, net Insurance recoveries ) Operating Income (Loss) ) ) Interest expense Other income ) Income (Loss) Before Income Taxes ) ) Income tax expense (benefit) ) ) Net Income (Loss) $ $ ) $ $ ) Net Earnings (Loss) Per Share Weighted Average Shares Outstanding Basic Diluted Net earnings (loss) per share Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Cash dividends per share $ See notes to condensed consolidated financial statements. 4 AMERICAN WOODMARK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (Unaudited) Three Months Ended Nine Months Ended January 31, January 31, Net income (loss) $ $ ) $ $ ) Other comprehensive income, net of tax: Change in pension benefits ) ) Total Comprehensive Income (Loss) $ $ ) $ $ ) See notes to condensed consolidated financial statements. 5 AMERICAN WOODMARK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Nine Months Ended January 31, OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Net loss on disposal of property, plant and equipment Impairment loss related to restructuring activities Gain on sales of assets held for sale ) Stock-based compensation expense Deferred income taxes ) Pension contributions (in excess of) less than expense ) Tax benefit from stock-based compensation ) Other non-cash items ) Changes in operating assets and liabilities: Customer receivables ) Inventories ) Income taxes receivable and other assets ) Accounts payable ) Accrued compensation and related expenses Other accrued expenses ) ) Net Cash Provided by Operating Activities INVESTING ACTIVITIES Payments to acquire property, plant and equipment ) ) Proceeds from sales of property, plant and equipment 75 15 Proceeds from sales of assets held for sale Investment in promotional displays ) ) Net Cash Used by Investing Activities ) ) FINANCING ACTIVITIES Payments of long-term debt ) ) Restricted cash 16 Proceeds from issuance of common stock 18 Payment of dividends ) Tax benefit from stock-based compensation Net Cash Provided (Used) by Financing Activities ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ See notes to condensed consolidated financial statements. 6 AMERICAN WOODMARK CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE ABASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete consolidated financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three- and nine-month periods ended January 31, 2013 are not necessarily indicative of the results that may be expected for the fiscal year ending April 30, 2013.The unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and footnotes in the Company's Annual Report on Form 10-K for the fiscal year ended April 30, 2012 filed with the U.S. Securities Exchange Commission (SEC). NOTE BNEW ACCOUNTING PRONOUNCEMENTS In February 2013, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2013-02, “Comprehensive Income (Topic 220): Reporting Amounts Reclassified Out of Accumulated Other Comprehensive Income,” which requires an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component.In addition, an entity is required to present, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income if the amount reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period.The ASU does not change the current requirements for reporting net income or other comprehensive income in financial statements.The ASU is effective prospectively for reporting periods beginning after December 15, 2012.The adoption of ASU 2013-02 is not expected to have a significant impact on the Company’s results of operations or financial position. In June 2011, the FASB issued ASU No. 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income,” which requires an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income, or in two separate but consecutive statements. Additionally, ASU 2011-05 eliminates the option to present comprehensive income and its components as part of the statement of shareholders’ equity. The ASU does not change the items that must be reported in other comprehensive income.The Company adopted this guidance effective May 1, 2012 and now includes a Statement of Comprehensive Income (Loss) in the interim financial statements.The adoption of this guidance did not have a material effect on the Company’s financial position or results of operations. 7 NOTE CNET EARNINGS (LOSS) PER SHARE The following table sets forth the computation of basic and diluted net earnings (loss) per share: Three Months Ended Nine Months Ended January 31, January 31, (in thousands, except per share amounts) Numerator used in basic and diluted net earnings (loss) per common share: Net income (loss) $ $ ) $ $ ) Denominator: Denominator for basic net earnings (loss) per common share - weighted-average shares Effect of dilutive securities: Stock options and restricted stock units Denominator for diluted net earnings (loss) per common share - weighted-average shares and assumed conversions Net earnings (loss) per share Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Potentially dilutive securities of 0.7 million and 1.7 million shares for the three-month periods ended January 31, 2013 and 2012, respectively, and 1.3 million and 1.9 million shares for the nine-month periods ended January 31, 2013 and 2012, respectively, were excluded from the calculation of net earnings (loss) per share, as the effect would be anti-dilutive. NOTE DSTOCK-BASED COMPENSATION The Company has various stock-based compensation plans.During the quarter ended January 31, 2013, the Company did not grant any stock compensation awards to employees or non-employee directors.During the nine months ended January 31, 2013, the Board of Directors of the Company approved grants of non-statutory stock options and performance-based restricted stock units to key employees and grants of service-based restricted stock units to key employees and non-employee directors.The employee non-statutory stock option grants totaled 125,000 shares of the Company’s common stock with an exercise price of $17.62 per share. The options vest evenly over a three-year period and have a ten-year contractual term. The employee performance-based restricted stock units totaled 129,075 units and the employee and non-employee director service-based restricted stock units totaled 63,025 units. The performance-based restricted stock units entitle the recipients to receive one share of the Company’s common stock per unit granted if applicable performance conditions are met and the recipient remains continuously employed with the Company until the units vest.The service-based units entitle the recipients to receive one share of the Company’s common stock per unit granted if they remain continuously employed with the Company until the units vest.All of the Company’s restricted stock units granted to employees cliff-vest three years from the grant date.The service-based restricted stock units granted to non-employee directors vest daily through the end of the two-year vesting period as long as the recipient continuously remains a member of the Board. 8 For the three- and nine-month periods ended January 31, 2013 and 2012, stock-based compensation expense was allocated as follows: Three Months Ended Nine Months Ended January 31, January 31, (in thousands) Cost of sales and distribution $ Selling and marketing expenses General and administrative expenses Stock-based compensation expense $ NOTE ECUSTOMER RECEIVABLES The components of customer receivables were: January 31, April 30, (in thousands) Gross customer receivables $ $ Less: Allowance for doubtful accounts ) ) Allowance for returns and discounts ) ) Net customer receivables $ $ NOTE FINVENTORIES The components of inventories were: January 31, April 30, (in thousands) Raw materials $ $ Work-in-process Finished goods Total FIFO inventories Reserve to adjust inventories to LIFO value ) ) Total LIFO inventories $ $ Interim LIFO calculations are based on management’s estimates of expected year-end inventory levels and costs.Since these items are estimated, interim results are subject to the final year-end LIFO inventory valuation. NOTE GPRODUCT WARRANTY The Company estimates outstanding warranty costs based on the historical relationship between warranty claims and revenues.The warranty accrual is reviewed monthly to verify that it properly reflects the remaining obligation based on the anticipated expenditures over the balance of the obligation period.Adjustments are made when actual warranty claim experience differs from estimates.Warranty claims are generally made within two months of the original shipment date. 9 The following is a reconciliation of the Company’s warranty liability: Nine Months Ended January 31, (in thousands) Beginning balance at May 1 $ $ Accrual Settlements ) ) Ending balance at January 31 $ $ NOTE HCASH FLOW Supplemental disclosures of cash flow information: Nine Months Ended January 31, (in thousands) Cash paid during the period for: Interest $ $ Income taxes $ $ NOTE IPENSION BENEFITS Effective April 30, 2012, the Company froze all future benefit accruals under the Company’s hourly and salary defined-benefit pension plans. Net periodic pension cost consisted of the following for the three months and nine months ended January 31, 2013 and 2012: Three Months Ended Nine Months Ended January 31, January 31, (in thousands) Service cost $ Interest cost Expected return on plan assets ) Recognized net actuarial loss Amortization of prior service cost 13 53 Curtailment expense Net periodic pension cost $ Based on the enactment of the pension funding stabilization provisions in the Moving Ahead for Progress in the 21st Century Act (“MAP-21”) on July 9, 2012, the Company expects to contribute $4.9 million to its pension plans in fiscal 2013, which represents required funding.MAP-21 had the effect of reducing expected funding requirements for the Company’s pension plans for fiscal 2013 by allowing the Company to calculate the discount rate for funding purposes based on an average of rates spread over a longer period of time.As of January 31, 2013, $4.8 million of contributions had been made.The Company made contributions of $2.9 million to its pension plans in fiscal 2012. 10 NOTE JRESTRUCTURING CHARGES In the third quarter of fiscal 2012, the continuing impact of the housing economy’s lengthy downturn caused the Company to announce a restructuring initiative (“2012 Restructuring Plan”) that committed to the closing of two of the Company’s manufacturing plants located in Hardy County, West Virginia and Hazard, Kentucky, offering its previously idled plant in Tahlequah, Oklahoma for sale, and realigning its retirement program, including freezing the Company’s defined benefit pension plans.Operations ceased at the Hazard plant in April 2012 and at the Hardy County plant in May 2012.The 2012 Restructuring Plan was adopted to reduce costs and increase the Company’s capacity utilization rates. During fiscal 2012, the Company recognized pre-tax restructuring charges of $15.9 million related to the 2012 Restructuring Plan.During the nine months ended January 31, 2013, the Company recognized pre-tax restructuring charges of $1.0 million related to the 2012 Restructuring Plan.In addition, the Company recognized recurring operating costs for the closed facilities of $0.8 million for the nine months ended January 31, 2013 that are expected to continue to some degree until the plants are sold. A reserve for restructuring charges in the amount of $21 thousand is included in the Company’s consolidated balance sheet as of January 31, 2013 which primarily relates to severance costs accrued but not yet paid.Below is the summary of the restructuring reserve balance as of January 31, 2013: 2012 Restructuring Plan (in thousands) Restructuring reserve balance as of April 30, 2012 $ Additions Payments ) Reserve balance as of January 31, 2013 $
